                 Case 1:20-cv-01634-JPC-KNF Document 32 Filed 12/10/20 Page 1 of 1

                           Michael Faillace & Associates, P.C.
                                                Employment and Litigation Attorneys

         60 East 42nd Street, Suite 2020                                               Telephone: (212) 317-1200
         New York, New York 10165                                                       Facsimile: (212) 317-1620
         _________


                                                                                        December 9, 2020
         BY ECF
         Hon. John P. Cronan
         United States District Judge                                12/10/2020
         United States District Court
         500 Pearl Street
         New York, NY 10007

                                           Soto Nunez et al v. DKJJ Deli Food Corp. et al
                                           1:20-cv-01634-JPC

         Dear Judge Cronan:


                 This office represents Plaintiff in the above-referenced matter. Pursuant to the Court
         Order entered on September 9, 2020 (Dkt. No. 28), Plaintiffs write to respectfully request that
         the Court reschedule the December 10, 2020 hearing. The Plaintiffs are requesting the extension
         because given the remote working conditions it has taken longer than originally anticipated for
         the Plaintiffs to serve the Court Order from November 19, 2020.

                  We thank the Court for its time and attention to this matter.

                                                             Respectfully Submitted,

                                                             /s/ Michael Faillace
                                                             Michael Faillace
                                                             Michael Faillace & Associates, P.C.
                                                             Attorney for Plaintiff
Although it does not appear that "remote working conditions" are a valid excuse for failing to serve Defendants
for over two weeks in violation of the Court’s prior order, or for failing to promptly notify the Court
of such challenges, Plaintiff’s request is GRANTED in order to ensure that Defendants have meaningful
notice of this hearing. Accordingly, the Order to Show Cause Hearing scheduled for December 10,
2020 is hereby ADJOURNED to January 5, 2021 at 11:30 a.m. It is further ORDERED that Plaintiff must
serve Defendants with this Order, along with the Court's November 19, 2020 Order, by December 11, 2020, and
must file proof of service on the docket by December 15, 2020.

Plaintiff is reminded that, pursuant to 3.B of the Court's Individual Rules and Practices, any requests for
adjournments must be made at least 48 hours in advance of the proceeding.

Date:   December 9, 2020
        New York, New York                         _______________________
                                                   JOHN P. CRONAN
                                                   United States District Judge

                                   Certified as a minority-owned business in the State of New York
